Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 1 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 2 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 3 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 4 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 5 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 6 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 7 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 8 of 89
Case 20-69629-jwc   Doc 1   Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 9 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 10 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 11 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 12 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 13 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 14 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 15 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 16 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 17 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 18 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 19 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 20 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 21 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 22 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 23 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 24 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 25 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 26 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 27 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 28 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 29 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 30 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 31 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 32 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 33 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 34 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 35 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 36 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 37 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 38 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 39 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 40 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 41 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 42 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 43 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 44 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 45 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 46 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 47 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 48 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 49 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 50 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 51 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 52 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 53 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 54 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 55 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 56 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 57 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 58 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 59 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 60 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 61 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 62 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 63 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 64 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 65 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 66 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 67 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 68 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 69 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 70 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 71 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 72 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 73 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 74 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 75 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 76 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 77 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 78 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 79 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 80 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 81 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 82 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 83 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 84 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 85 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 86 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 87 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 88 of 89
Case 20-69629-jwc   Doc 1    Filed 09/03/20 Entered 09/03/20 16:34:39   Desc Main
                            Document      Page 89 of 89
